In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1137V
                                      Filed: July 22, 2019
                                        UNPUBLISHED


    CHRISTINA HARRIS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


David J. Ward, Michel & Ward, Chattanooga, TN, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On September 14, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccine administered on
September 19, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

     On April 12, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On July 19, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $150,000.00

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
comprised of $132.269.17 for pain and suffering and $17,730.83 for payment of a
Medicaid lien. Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards

    (1) Petitioner a lump sum payment of $132,269.17 in the form of a check
        payable to petitioner, Christina Harris. This amount represents compensation
        for all damages that would be available under § 300aa-15(a); and

    (2) A lump sum payment of $17,730.83, representing compensation for
        satisfaction of the State of Tennessee Medicaid Lien, payable jointly to
        petitioner 3 and to:

                                               Optum
                                        75 Remittance Drive
                                             Suite 6019
                                       Chicago, IL 60675-6019
                                      TennCare File# 28322746

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Petitioner agrees to endorse this payment to Optum.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                        IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

    CHRISTINA HARRIS,

                          Petitioner,
                                                          No. 16-1137V
          v.                                              Chief Special Master Dorsey
                                                          ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On April 10, 2017, respondent filed a Rule 4(c) Report conceding that petitioner is entitled

to vaccine compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”)

injury. The Chief Special Master’s Ruling on Entitlement, adopting respondent’s

recommendation, was issued on April 12, 2017.

          Based upon the evidence of record, respondent proffers that petitioner 1 should be awarded

$150,000.00. This is comprised of pain and suffering ($132,269.17) and payment of a Medicaid

lien ($17,730.83), and represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.
2
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a) lump sum payment of $17,730.83, representing compensation for full
                     satisfaction of the State of Tennessee Medicaid lien, in the form of a check
                     payable jointly to petitioner and

                                        Optum
                                        75 Remittance Drive
                                        Suite 6019
                                        Chicago, IL 60675-6019
                                        TennCare File# 28322746

                     Petitioner agrees to endorse this payment to Optum.

               b) a lump sum of $132,269.17 in the form of a check payable to petitioner. This
                  amount represents compensation for all remaining damages that would be
                  available under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.
                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Adriana Teitel
                                                       ADRIANA TEITEL
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Benjamin Franklin Station
                                                       Washington, DC 20044-0146
Dated: July 19, 2019                                   Tel: (202) 616-3677